Title: Thomas Jefferson to Albert Gallatin, 3 February 1812
From: Jefferson, Thomas
To: Gallatin, Albert


          
                  Dear Sir 
                   
                     Monticello 
                     Feb. 3. 12.
            You are to consider me in this letter as a witness & not a sollicitor. it is written at the request of a mr James Dinsmore who lived in my family 10. years as a housejoiner, did all the housejoinery of my house, being one of the ablest of his calling, and one of the best men I have ever known. while I lived in Washington he applied to me for a Surveyor’s place for his brother John Dinsmore in the Western country.
			 I recommended him to mr Briggs, who employed him, and I think has since spoken of him to me in very high terms. John’s health is now so much declined that he is become unequal to the labor of surveying, & is therefore settled on his farm with his family at Attacapas. the place of reciever of the public monies there is become vacant and he wishes it. I know nothing of him personally, but observing that similar dispositions run much in families, I am disposed from a knolege of his brother, to expect he is a good man also. but mr Briggs can give you his character from his own knolege. if a better man applies, you will of course give it to the
			 better man. if none better, the object of this letter is to draw your attention to him. and, if not on this occasion, you may perhaps on some other, make advantageous use of him.
                  
          ever affectionately Yours
                  Th: Jefferson
         